Case 2:17-cv-00009-JES-NPM Document 323 Filed 09/29/20 Page 1 of 2 PageID 5998



                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA FORT
                                     MYERS DIVISION

 TB FOOD USA, LLC, a Delaware limited
 liability company, and PB LEGACY, INC., a
 Texas corporation, Plaintiffs,

 v.                                              CASE NO. 2:17-cv-00009-FtM-JES-UAM

 AMERICAN MARICULTURE, INC., a
 Florida corporation, AMERICAN PENAEID, INC.,
 a Florida corporation, and ROBIN PEARL,

 Defendants.
                                                      /


            AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

         Pursuant to the Court’s Case Management Status Conference held on September 25, 2020, the

Court enters this case management and scheduling order:

      Disclosure of Expert Reports
                                            Plaintiff:             COMPLETED
                                          Defendant:
      Discovery Deadline:
                                                                   COMPLETED
      Dispositive Motions, Daubert, and Markman
      Motions:
                                         Dispositive:              COMPLETED
                                 Daubert/Markman:                OCTOBER 30 2020
      Meeting In Person to Prepare Joint Final
      Pretrial Statement:                                          COMPLETED

      Joint Final Pretrial Statement (Including a
      Single Set of Jointly Proposed Jury
      Instructions and Verdict Form (a Word
      version should also be e-mailed to the
      Chambers e-mail address listed on the Court’s            DECEMBER 21, 2020
      website), Voir Dire Questions, Witnesses Lists,
      and Exhibit Lists on Approved Form found on
      the Court’s website)
      All Other Motions Including Motions In
      Limine, Trial Briefs                                     DECEMBER 21, 2020

                                                  1
Case 2:17-cv-00009-JES-NPM Document 323 Filed 09/29/20 Page 2 of 2 PageID 5999



  Final Pretrial Conference



                                        Date:                  TBD
                                       Time:                   TBD
                                       Judge:              John E. Steele
  Trial Term Begins
                                                        JANUARY 11, 2021

  Estimated Length of Trial:                               10-12 DAYS
  Jury/Non-Jury:                                              JURY



     DONE and ORDERED in Fort Myers, Florida on __________________, 2020.




                                                JOHN E. STEELE
                                                SENIOR UNITED STATES DISTRICT JUDGE
     Copies furnished to:

     Counsel of Record




                                         2
